Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by (US 2019/0297704 A1, hereinafter “van de Ven”). 
Regarding claim 1, van de Ven discloses an apparatus to color tune a light-emitting diode (LED) array for perceptually uniform color-tuning, the apparatus comprising: 
a storage device electrically coupled to receive a signal from a CCT-control device, the storage device further configured to store and control a correlation between a mechanical movement range of the CCT-control device to provide substantially uniform increases in a plurality of perceptual CCT values from the LED array based on a set of N predetermined values, the set of N predetermined values being based on a number of discrete steps in the mechanical movement range of the CCT-control device ([0042], [0143], [0244], [0021], [0155], [0157], [0194]) and calculated such that a perceptual difference in color between two adjacent ones of the set of N predetermined values is to produce a perceptual difference in color to a human 
 
Regarding claim 2, van de Ven discloses the apparatus of claim 1, wherein the set of N predetermined values is determined as points on a CCT tuning-curve between two given CCT values, the set of N predetermined values are calculated such that a perceptual difference in color between two adjacent points is substantially uniform, wherein the unequal step distances are selected to reduce a non-uniform change in the perceptual CCT values as a level of the CCT-control device is changed ([0041]). 

Regarding claim 3, van de Ven discloses the apparatus of claim 1, wherein the set of N predetermined values is determined to lie substantially along a black-body line (BBL) ([0006]). 

Regarding claim 4, van de Ven discloses the apparatus of claim 1, wherein the set of N predetermined values is determined to lie substantially near a black-body line (BBL) ([0148]). 

Regarding claim 5, van de Ven discloses the apparatus of claim 1, wherein the set of N predetermined values is determined to lie substantially near a black-body line (BBL) and within a selected Macadam Ellipse ([0207]). 

Regarding claim 6, van de Ven discloses the apparatus of claim 1, wherein the set of N predetermined values is determined to lie substantially near a black-body line (BBL) and within a selected range of Macadam Ellipses ([0208]). 

Regarding claim 7, van de Ven discloses the apparatus of claim 1, wherein the LED array includes at least one LED for each of three selected colors of light in a visible portion of the spectrum ([0041]). 

Regarding claim 8, van de Ven discloses the apparatus of claim 1, wherein the LED array is a multi-colored array comprising a plurality of LEDs of different colors in a visible portion of the spectrum ([0024]). 

Regarding claim 9, van de Ven discloses the apparatus of claim 8, wherein colors of LEDs in the LED multicolored array include at least one red LED, at least one green LED, and at least one blue LED ([0003]).

Regarding claim 10, van de Ven discloses the apparatus of claim 8, wherein the LED multi-colored array comprises at least one desaturated red LED, at least one desaturated green LED, and at least one desaturated blue LED ([0021], [0150], [0163], [0180]). 

Regarding claim 11, van de Ven discloses a controllable-lighting apparatus, comprising: an LED array having at least one desaturated red LED, at least one desaturated green LED, and at least one desaturated blue LED ([0021], [0150], [0163], [0180]); and a storage device electrically coupled to receive a signal from a CCT-control device, the storage device further configured to store and control a correlation between a mechanical movement range of the CCT-control device to provide substantially uniform increases in perceptual CCT values from the LED array based on a set of N predetermined values, the set of N predetermined values being calculated such that a perceptual difference in color between two adjacent ones of the set of N predetermined values is to produce a perceptual difference in color to a human that is substantially uniform and linear relative to an incremental CCT increase ([0042], [0143], [0244], [0021], [0155], [0157], [0194]), the storage device being further configured to map selected CCT values to substantially equally-spaced intervals on the CCT-control device to produce a substantially uniform- mapping curve having unequal step distances between adjacent ones of the N predetermined values (Fig. 5B, the substantially linear pattern of N points to produce perceptual difference in color to a human providing a uniform and linear relative to the CCCT increase allowing for different light adjustment throughout the times of the day, also see Fig. 5A).

Regarding claim 12, van de Ven discloses the controllable-lighting apparatus of claim 11, wherein the set of N predetermined values is determined as points on a CCT tuning-curve between two given CCT values, the set of N predetermined values are calculated such that a perceptual difference in color between two adjacent points is substantially uniform, wherein the unequal step distances are selected to reduce a non-uniform change in the perceptual CCT values as a level of the CCT-control device is changed ([0041]).

Regarding claim 13, van de Ven discloses the controllable-lighting apparatus of claim 11, wherein the LED array having the at least one desaturated red LED, the at least one desaturated 

Regarding claim 14, van de Ven discloses the control apparatus of claim 11, wherein the set of N predetermined values is determined to lie substantially along a black-body line (BBL) ([0006]). 

Regarding claim 15, van de Ven discloses the control apparatus of claim 11, wherein the set of N predetermined values is determined to lie substantially near a black-body line (BBL) and within a selected range of Macadam Ellipses ([0207]). 

Regarding claim 16, van de Ven discloses a method for making a determination of control-device points for a correlated color temperature (CCT) tuning-curve, the method comprising: determining a set of N predetermined values, the N predetermined values being calculated such that a perceptual difference in color between two adjacent ones of the N points produces a perceptual difference in color to a human that is substantially uniform and linear relative to an incremental CCT increase, the set of N predetermined values further being determined to map selected CCT values to substantially equally-spaced intervals on the CCT-control device to produce a substantially uniform-mapping curve having unequal step distances between adjacent ones of the N predetermined values  ([0042], [0143], [0244], [0021], [0155], [0157], [0194]).   

Regarding claim 17, van de Ven discloses the method for making a determination of control-device points for the CCT tuning-curve of claim 16, wherein a starting point for the CCT tuning-curve is selected to be on a black-body line (BBL) ([0006]).

Regarding claim 18, van de Ven discloses the method for making a determination of control-device points for a CCT tuning-curve of claim 16, wherein a starting point is selected to be substantially near a black-body line (BBL) and within a selected Macadam Ellipse ([0208]). 

Regarding claim 19, van de Ven discloses the method for making a determination of control-device points for a CCT tuning-curve of claim 16, further comprising repeating the determining steps until one or more stopping points is obtained that includes stopping points comprising obtaining the set of N predetermined values and exhausting a tuning range of a CCT-control device ([0146], [0150]). 



Regarding claim 21, van de Ven discloses the method for making a determination of control-device points for a CCT tuning-curve of claim 20, wherein making a determination of the point that is at a predetermined distance, d ([0013], [0233]), further comprises: converting the CCT tuning-curve to u'v' coordinates ([0206]); and subsequently traversing all the points on the CCT tuning-curve ([0207]). 

Regarding claim 22, van de Ven discloses the method for making a determination of control-device points for a CCT tuning-curve of claim 20, further comprising storing all determined points, including a first selected starting point, into a list as an output to be used in a CCT-control device ([0027]). 

Regarding claim 23, van de Ven discloses the method for making a determination of control-device points for a CCT tuning-curve of claim 22, further comprising linearly mapping a movement range of the CCT-control device to the all determined points ([0006]). 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
2/12/2022